19-11608-mew   Doc 521-1   Filed 01/27/21 Entered 01/27/21 12:41:08   Schedules
                                   Pg 1 of 18



                                SCHEDULE 1

                              (Amended Claims)
                                                                                                     19-11608-mew    Doc 521-1     Filed 01/27/21 Entered 01/27/21 12:41:08           Schedules
                                                                                                                                           Pg 2 of 18


Schedule 1
Amended Claims
The Basis for Disallowance is Further Discussed in Paragraph 13 of the Objection

                                                                                                                           Asserted Claim Amount                                                      Surviving                       Surviving Claim Amount
                                                                               Date Claim    Claim
            Name of Claimant                                   Debtor                                                                                                       Basis for Disallowance      Claim
                                                                                 Filed      Number      Secured   Admin.    503(b)(9)     Unsecured        Total                                                  Secured   Admin.         503(b)(9)     Unsecured       Total
                                                                                                                                                                                                      Number
FuNing JinCheng Home Textile Co., Ltd. Hollander Sleep Products Canada           6/6/2019     7                            $93,041.50     $5,087,205.41   $5,180,246.91 Claim has been amended and        9                                               $963,378.95   $963,378.95
Attn: Dawei Qian                       Limited                                                                                                                          superseded by the Surviving
Huanghe Rd, 33                                                                                                                                                          Claim.
Funing, Jiangsu 224400
China


FuNing JinCheng Home Textile Co., Ltd. Hollander Sleep Products Canada           6/6/2019     7                            $93,041.50     $5,087,205.41   $5,180,246.91 Claim has been amended and       10                               $157,206.15                   $157,206.15
Attn: Dawei Qian                       Limited                                                                                                                          superseded by the Surviving
Huanghe Rd, 33                                                                                                                                                          Claim.
Funing, Jiangsu 224400
China


Vietnam New Century Polyester Fibre          Hollander Sleep Products, LLC      6/17/2019     89                           $141,573.75                     $141,573.75 Claim has been amended and        90                                $1,780.00      $686,159.99   $687,939.99
Co.,Ltd                                                                                                                                                                superseded by the Surviving
Attn: Cailan Industrial Zone                                                                                                                                           Claim.
Cailan Industrial Zone
Halong City, Quangninh
Vietnam
Zhejiang Saifang Textile Technology          Hollander Sleep Products Canada     6/6/2019     4                                             $136,714.13    $136,714.13 Claim has been amended and        561                              $214,971.38     $380,201.92   $595,173.30
Co., Ltd.                                    Limited                                                                                                                   superseded by the Surviving
Attn: Jason Tang                                                                                                                                                       Claim.
Santou Cun Industrial Park
Daicun Town
Xiaoshan District
Hangzhou, Zhejiang, China 311260
Zhejiang Saifang Textile Technology          Hollander Sleep Products, LLC       6/6/2019     42                                            $380,201.90    $380,201.90 Claim has been amended and       2912                $380,201.92    $214,971.38          $0.00   $595,173.30
Co., Ltd.                                                                                                                                                              superseded by the Surviving
Attn: Jason Tang                                                                                                                                                       Claim.
Santou Cun Industrial Park
Daicun Town, Xiaoshan District
Hangzhou City, Zhejiang 311260
China
1 - This claim can also be found on Schedule 4 to the Order.
2 - This claim can also be found on Schedule 4 to the Order.




                                                                                                                                                                                                                                                                                  1 of 1
19-11608-mew   Doc 521-1   Filed 01/27/21 Entered 01/27/21 12:41:08   Schedules
                                   Pg 3 of 18



                                SCHEDULE 2

                              (Late-Filed Claims)
                                                  19-11608-mew            Doc 521-1   Filed 01/27/21 Entered 01/27/21 12:41:08          Schedules
                                                                                              Pg 4 of 18

Schedule 2
Claims Filed After the Bar Date
The Basis for Disallowance is Further Discussed in Paragraph 14 of the Objection

                                                                                                                          Asserted Claim Amount
                                                                               Date Claim    Claim
                Name of Claimant                         Debtor                                      Secured      Admin   503(b)(9) Priority Unsecured     Total          Basis for Disallowance
                                                                                 Filed      Number

Diamond Screw Products, Inc.              Hollander Sleep Products, LLC        7/31/2019     373                          $1,464.60          $4,209.11   $5,673.71   Claim filed after the Bar Date. Claim
Attn: Amy Baldwin                                                                                                                                                    disallowed pursuant to Article VII.G
P.O. Box 1530                                                                                                                                                        of the Plan.
2564 Russellville Road
Bowling Green, KY 42101

Industry Pallet Service, Inc.             Pacific Coast Feather Cushion, LLC    8/12/2019     32                             $450.00                      $450.00    Claim filed after the Bar Date. Claim
Attn: Erika Cortez                                                                                                                                                   disallowed pursuant to Article VII.G
14739 Proctor Ave.                                                                                                                                                   of the Plan.
City of Industry, CA 91746

JZ Cloud Services, LLC                    Hollander Home Fashions Holdings,     8/28/2019     26                             $726.10                      $726.10    Claim filed after the Bar Date. Claim
D/B/A Efax Corporate                      LLC                                                                                                                        disallowed pursuant to Article VII.G
Attn: Kelly Marie Simmons                                                                                                                                            of the Plan.
6922 Hollywood Blvd, #500
Los Angeles, CA 90028

Laliberte Produits Industriels Inc.       Hollander Sleep Products, LLC         8/9/2019     386                          $2,140.92           $106.55    $2,247.47   Claim filed after the Bar Date. Claim
Attn: Patrick Haliberte                                                                                                                                              disallowed pursuant to Article VII.G
2445 St-Pierre                                                                                                                                                       of the Plan.
Drummondville, QC J2C 5A7
Canada

MCF Equipment                             Hollander Sleep Products Canada        8/7/2019     67                            $1,043.98                    $1,043.98   Claim filed after the Bar Date. Claim
Attn: Achkhen Haroutounian                Limited                                                                                                                    disallowed pursuant to Article VII.G
9244 Chemin Cote-De-Liesse                                                                                                                                           of the Plan.
Lachine, QC H8T 1A1
Canada

Mohan Spintex India Limited               Hollander Sleep Products, LLC        9/13/2019     403     $36,456.65           $36,456.65                     $72,913.30 Amended Claim filed after the Bar
48-12-17, Near ESI Bus stop, Eluru Road                                                                                                                             Date. Claim disallowed pursuant to
Gunadala, Vijaywada                                                                                                                                                 Article VII.G of the Plan.
Andhrapradesh State
Pin 520 004
India

TMS South, Inc.                           Pacific Coast Feather, LLC            11/4/2019    102                            $1,687.18                    $1,687.18   Claim filed after the Bar Date. Claim
Attn: Tammy Lynn Phillips                                                                                                                                            disallowed pursuant to Article VII.G
3540 Rutherford Rd                                                                                                                                                   of the Plan.
P.O. Box 68
Taylors, SC 29687




                                                                                                                                                                                                             1 of 1
19-11608-mew   Doc 521-1   Filed 01/27/21 Entered 01/27/21 12:41:08   Schedules
                                   Pg 5 of 18



                                SCHEDULE 3

                              (Duplicate Claims)
                                                                                   19-11608-mew        Doc 521-1   Filed 01/27/21 Entered 01/27/21 12:41:08                 Schedules
                                                                                                                           Pg 6 of 18


Schedule 3
Duplicate Claims
The Basis for Disallowance is Further Discussed in Paragraph 16 of the Objection

                                                                                                                                  Asserted Claim Amount                                               Duplicate                        Surviving Claim Amount
                                                                                   Date Claim    Claim                                                                                                Surviving
            Name of Claimant                                   Debtor                                                                                                       Basis for Disallowance
                                                                                     Filed      Number    Admin.      503(b)(9)        Unsecured            Total                                      Claim      Admin.   503(b)(9)       Unsecured            Total
                                                                                                                                                                                                      Number
FuNing JinCheng Home Textile Co., Ltd.   Hollander Sleep Products, LLC              6/8/2019      52                   $336,824.04      $3,103,981.23     $3,440,805.27 Claim is a duplicate of the      54                 $336,824.04     $3,103,981.23   $3,440,805.27
DaWei Qian                                                                                                                                                              Surviving Claim.
Huanghe Rd 3#, Funing Economical
Development
Zone, Jiangsu Province, 224400
P. R. China
FuNing JinCheng Home Textile Co., Ltd.   Hollander Sleep Products, LLC              6/8/2019      53                   $336,824.04      $3,103,981.23     $3,440,805.27 Claim is a duplicate of the      54                 $336,824.04     $3,103,981.23   $3,440,805.27
DaWei Qian                                                                                                                                                              Surviving Claim.
Huanghe Rd 3#, Funing Economical
Development
Zone, Jiangsu Province, 224400
P. R. China
FuNing JinCheng Home Textile Co., Ltd.   Pacific Coast Feather, LLC                 6/8/2019      11                   $125,654.20       $650,408.90       $776,063.10 Claim is a duplicate of the       12                 $125,654.20       $650,408.90   $776,063.10
DaWei Qian                                                                                                                                                             Surviving Claim.
uning Jincheng Home Textile Co, Ltd.
Huanghe Rd 33, Funing Economical
Development
Zone, Jiangsu Province, 224400
P. R. China




                                                                                                                                                                                                                                                                          1 of 2
                                                                                        19-11608-mew        Doc 521-1   Filed 01/27/21 Entered 01/27/21 12:41:08                Schedules
                                                                                                                                Pg 7 of 18


Schedule 3
Duplicate Claims
The Basis for Disallowance is Further Discussed in Paragraph 16 of the Objection

                                                                                                                                       Asserted Claim Amount                                             Duplicate                        Surviving Claim Amount
                                                                                        Date Claim    Claim                                                                                              Surviving
            Name of Claimant                                        Debtor                                                                                                      Basis for Disallowance
                                                                                          Filed      Number    Admin.      503(b)(9)        Unsecured          Total                                      Claim      Admin.   503(b)(9)       Unsecured             Total
                                                                                                                                                                                                         Number
Wuhu Fine Textile International Trading Co.   Hollander Sleep Products, LLC             6/14/2019      41                    $83,040.99                         $83,040.99 Claim is a duplicate of the      88                  $83,040.99                     $83,040.99
Etd                                                                                                                                                                        Surviving Claim.
Wuhn Fine Textile International Trading Co
LTD
Attn: Zong Shun Gao
321 Jingxi Rd, Machinery Industry
Developing Zone
Wanzhi Town, Wuhu Anhui 241100
China
WUHU FINE TEXTILE INTERNATIONAL               Hollander Sleep Products Canada Limited   6/14/2019      3                    $167,157.81       $233,130.58      $400,288.39 Claim is a duplicate of the      18                 $167,157.81       $233,130.58   $400,288.39
TRADING CO.,LTD.                                                                                                                                                           Surviving Claim.
Attn: Gang Chen
No 2888 South Sanhuan Rd, Shengze
Suzhou, Jiangsu
China
WUHU FINE TEXTILE INTERNATIONAL               Pacific Coast Feather, LLC                6/14/2019      7                      $1,840.50                          $1,840.50 Claim is a duplicate of the      20                   $1,840.50                         $1,840.50
TRADING CO.,LTD.                                                                                                                                                           Surviving Claim.
Attn: Zongshun Gao
321 Jingxi Rd
Machinery Industrial Developing Zone
Wanzhi Town, Wuhu City, Anhui, China
.241100
China




                                                                                                                                                                                                                                                                               2 of 2
19-11608-mew   Doc 521-1   Filed 01/27/21 Entered 01/27/21 12:41:08   Schedules
                                   Pg 8 of 18



                                SCHEDULE 4

                               (Modified Claims)
                                                                                                  19-11608-mew       Doc 521-1      Filed 01/27/21 Entered 01/27/21 12:41:08            Schedules
                                                                                                                                            Pg 9 of 18


Schedule 4
Modified Claims
The Basis for Modification is Further Discussed in Paragraph 17 of the Objection

                                                                                                                              Asserted Claim Amount                                                                                                   Modified Total
                                                                               Date Claim       Claim
Name of Claimant                           Asserted Debtor                                                                                                                             Basis for Modification
                                                                                 Filed         Number   Admin           503(b)(9)        Unsecured           Total                                                            Admin       503(b)(9)           Unsecured             Total
Anhui Rongdi Down-Products Co., Ltd        Hollander Sleep Products, LLC           6/5/2019      33                       $283,484.40      $15,497,205.25   $15,780,689.65 Modify Class and Amount because either (a)                       $148,685.00        $15,632,004.65      $15,780,689.65
Attn: Penglin Wei                                                                                                                                                          certain invoices included in the claim falls
Fudu Industrial Park                                                                                                                                                       outside the 20-day period required by 11
Wuwei, Anhui                                                                                                                                                               U.S.C. § 503(b)(9), or (b) certain invoices
China                                                                                                                                                                      included in the claim were paid post-petition.
Bastian Solutions                          Hollander Sleep Products, LLC          7/18/2019     232                         $5,788.79                            $5,788.79 Modify Class and Amount because either (a)                             $0.00                $5,879.00        $5,879.00
Attn: John Kevin Smith                                                                                                                                                     certain invoices included in the claim falls
3191 W Temple Ave, Ste 120                                                                                                                                                 outside the 20-day period required by 11
Pomona, CA 91768                                                                                                                                                           U.S.C. § 503(b)(9), or (b) certain invoices
                                                                                                                                                                           included in the claim were paid post-petition.
CRG Financial LLC                          Hollander Sleep Products Canada Limited 7/29/2019     63                         $3,859.23                       $3,859.23       Modify Class and Amount because either (a)                        $3,020.00                 $839.00         $3,859.00
(as Assignee of Coblestone Packaging)                                                                                                                                       certain invoices included in the claim falls
Attn: Shannon Kalb                                                                                                                                                          outside the 20-day period required by 11
100 Union Ave                                                                                                                                                               U.S.C. § 503(b)(9), or (b) certain invoices
Cresskill, NJ 07626                                                                                                                                                         included in the claim were paid post-petition.
ENTREPRISE COLE                            Hollander Sleep products Canada        6/10/2019      13                         $1,319.91           $6,501.50        $7,821.41 Modify Class and Amount because either (a)                             $0.00                $7,821.41        $7,821.41
Attn: Randall Cole                         Limited                                                                                                                         certain invoices included in the claim falls
593 Donegani Ave                                                                                                                                                           outside the 20-day period required by 11
Pointe Claire, QC H9R 5S1                                                                                                                                                  U.S.C. § 503(b)(9), or (b) certain invoices
Canada                                                                                                                                                                     included in the claim were paid post-petition.
General Bearing Service                    Hollander Sleep products Canada        7/16/2019      29                         $2,613.36                            $2,613.36 Modify Class and Amount because either (a)                         $1,460.00                $1,153.00        $2,613.00
Attn: Shelly Chamberlain                   Limited                                                                                                                         certain invoices included in the claim falls
490 Kent St                                                                                                                                                                outside the 20-day period required by 11
Ottawa, ON K2P 2B7                                                                                                                                                         U.S.C. § 503(b)(9), or (b) certain invoices
Canada                                                                                                                                                                     included in the claim were paid post-petition.
P Bjerre Inc                               Hollander Sleep Products, LLC          7/22/2019     255                         $3,294.00           $2,389.20        $5,683.20 Modify Class and Amount because either (a)                         $3,279.00                  $15.00         $3,294.00
Attn: Peter Poulsen                                                                                                                                                        certain invoices included in the claim falls
420 Oak St, Ste 202                                                                                                                                                        outside the 20-day period required by 11
P.O. Box 127                                                                                                                                                               U.S.C. § 503(b)(9), or (b) certain invoices
Carver, MN 55315                                                                                                                                                           included in the claim were paid post-petition.
Printcraft Company, Inc.                   Hollander Sleep products Canada        7/17/2019      35      $3,226.25          $3,226.25         $10,993.65        $17,446.15 Modify Class and Amount because either (a)          $0.00            $998.00                $2,228.00        $3,226.00
c/o Robinson, Bradshaw & Hinson, P.A.      Limited                                                                                                                         certain invoices included in the claim falls
Attn: David M. Schilli                                                                                                                                                     outside the 20-day period required by 11
101 N Tryon St, Ste 1900                                                                                                                                                   U.S.C. § 503(b)(9), or (b) certain invoices
Charlotte, NC 28246                                                                                                                                                        included in the claim were paid post-petition.
R-Pac International Corp (Domestic Buys)   Hollander Sleep products Canada        7/10/2019      28                         $9,271.00                            $9,271.00 Modify Class and Amount because either (a)                         $2,131.00                $7,140.00        $9,271.00
Attn: Williams, Cs Mgr, W Coast Sales      Limited                                                                                                                         certain invoices included in the claim falls
132 W 36th St, 7th Fl                                                                                                                                                      outside the 20-day period required by 11
New York, NY 10018                                                                                                                                                         U.S.C. § 503(b)(9), or (b) certain invoices
                                                                                                                                                                           included in the claim were paid post-petition.
Vietnam New Century Polyester Fibre        Hollander Sleep Products, LLC          6/17/2019      90                       $141,573.75                          $141,573.75 Modify Class and Amount because either (a)                                            $141,574.00         $141,574.00
Co.,Ltd                                                                                                                                                                    certain invoices included in the claim fall
Attn: Thomas Lu                                                                                                                                                            outside the 20-day period required by 11
Cailan Industrial Zone                                                                                                                                                     U.S.C. § 503(b)(9), or (b) certain invoices
Halong City, Quangninh                                                                                                                                                     included in the claim were paid post-petition.
Vietnam
WUXI YINXIN PRINTING CO.,LTD               Hollander Sleep Products, LLC           6/7/2019      47                         $9,437.84        $501,479.20       $510,917.04 Modify Class and Amount because either (a)                           $378.00          $510,539.20         $510,917.20
Attn: Evan Ma                                                                                                                                                              certain invoices included in the claim fall
Qian Lane, Luoshe Town, Wuxi City                                                                                                                                          outside the 20-day period required by 11
Wuxi City, Jiangsu Province 214187                                                                                                                                         U.S.C. § 503(b)(9), or (b) certain invoices
China                                                                                                                                                                      included in the claim were paid post-petition.
Zhejiang Saifang Textile Technology Co.,   Hollander Sleep products Canada        7/26/2019      561    $68,297.49         $57,676.16         $10,740.51       $136,714.16 Modify Class and Amount because either (a)        $68,297.49           $0.00            $67,416.51        $135,714.00
Ltd.                                       Limited                                                                                                                         certain invoices included in the claim fall
Attn: Jason Tang                                                                                                                                                           outside the 20-day period required by 11
Santou Cun Industrial Park                                                                                                                                                 U.S.C. § 503(b)(9), or (b) certain invoices
Daicun Town, Xiaoshan District                                                                                                                                             included in the claim were paid post-petition.
Hangzhou City, Zhejiang 311260
China



                                                                                                                                                                                                                                                                                            1 of 2
                                                                                                19-11608-mew   Doc 521-1      Filed 01/27/21 Entered 01/27/21 12:41:08          Schedules
                                                                                                                                      Pg 10 of 18


Schedule 4
Modified Claims
The Basis for Modification is Further Discussed in Paragraph 17 of the Objection

                                                                                                                        Asserted Claim Amount                                                                                           Modified Total
                                                                                Date Claim    Claim
Name of Claimant                                Asserted Debtor                                                                                                               Basis for Modification
                                                                                  Filed      Number   Admin       503(b)(9)        Unsecured          Total                                                         Admin   503(b)(9)           Unsecured        Total
Zhejiang Saifang Textile Technology Co.,        Hollander Sleep Products, LLC    7/26/2018    2912                  $214,971.38        $380,201.92     $595,173.30 Modify Class and Amount because either (a)                       $0.00          $595,173.30    $595,173.30
Ltd.                                                                                                                                                               certain invoices included in the claim fall
Attn: Jason Tang                                                                                                                                                   outside the 20-day period required by 11
Santou Cun Industrial Park                                                                                                                                         U.S.C. § 503(b)(9), or (b) certain invoices
Daicun Town, Xiaoshan District                                                                                                                                     included in the claim were paid post-petition.
Hangzhou City, Zhejiang 311260
China
1 - This claim can also be found on Schedule 1 to the Order.
2 - This claim can also be found on Schedule 1 to the Order.




                                                                                                                                                                                                                                                                         2 of 2
19-11608-mew   Doc 521-1   Filed 01/27/21 Entered 01/27/21 12:41:08   Schedules
                                   Pg 11 of 18



                                SCHEDULE 5

                               (Reduced Claims)
                                                                              19-11608-mew   Doc 521-1      Filed 01/27/21 Entered 01/27/21 12:41:08               Schedules
                                                                                                                    Pg 12 of 18

Schedule 5
Reduced Claims
The Basis for Modification is Further Discussed in Paragraph 18 of the Objection

                                                                                                                                Asserted Claim Amount                                                                   Modified Total
                                                                                             Date Claim     Claim
Name of Claimant                                                Asserted Debtor                                                                                               Basis for Modification
                                                                                               Filed       Number   503(b)(9)       Unsecured           Total                                               503(b)(9)   Unsecured        Total

Jasztex Fibres Inc.                             Hollander Sleep Products Canada Limited         8/2/2019     66      $60,115.42       $218,596.00       $278,711.42 Disallow asserted 503(b)(9) amount of       $0.00    $218,596.00     $218,596.00
Attn: Joanne Plamondon                                                                                                                                              $60,115.42 as amount was paid by the
4 Robert Speck Parkway Suite 1000                                                                                                                                   Debtors.
Mississauga, Ontario L4Z 1S1
Canada
WUXI YINXIN PRINTING CO, LTD                    Hollander Sleep Products Canada Limited         6/7/2019     8        $6,360.00       $186,899.05   $193,259.05     Disallow asserted 503(b)(9) amount of       $0.00    $186,899.05     $186,899.05
Qian Ln ,Luoshe Town,Wuxi City,Jiangsu Province                                                                                                                     $6,360.00 as amount was paid.
Wuxi City, Jiangsu Province, 214187
China




                                                                                                                                                                                                                                                 1 of 1
19-11608-mew   Doc 521-1   Filed 01/27/21 Entered 01/27/21 12:41:08   Schedules
                                   Pg 13 of 18



                                SCHEDULE 6

                             (No Liability Claims)
                                                                      19-11608-mew   Doc 521-1     Filed 01/27/21 Entered 01/27/21 12:41:08         Schedules
                                                                                                           Pg 14 of 18

Schedule 6
No Liability Claims
The Basis for Disallowance is Further Discussed in Paragraph 19 of the Objection

                                                                                      Date                                 Asserted Claim Amount
                                                                                                  Claim
Name of Claimant                                         Asserted Debtor              Claim                                                                                                 Basis for Disallowance
                                                                                                 Number Secured   Admin         503(b)(9)       Unsecured          Total
                                                                                      Filed
Atlantic Corporation of Wilmington, Inc. Pacific Coast Feather Cushion, LLC          6/25/2019     2                        $      1,029.82 $        573.18    $     1,603.00 No liability pursuant to the Debtors' books and
Attn: Kimberly A Sholar                                                                                                                                                       records. No supporting documentation.
806 N 23rd St
Wilmington, NC 28405

Crown Packaging Corporation              Hollander Sleep Products, LLC               6/25/2010    125                       $      5,480.28                    $     5,480.28 No liability pursuant to the Debtors' books and
Attn: Beth Kasper                                                                                                                                                             records. No supporting documentation.
17854 Chesterfield Airport Rd
Chesterfield, MO 63005
Gregory Poole Equipment Company          Pacific Coast Feather, LLC                  7/26/2019     76                       $       456.26 $        1,260.43   $     1,716.69 No liability pursuant to the Debtors' books and
Attn: Paul Gregory Smith                                                                                                                                                      records. No supporting documentation.
4807 Beryl Rd
Raleigh, NC 27606
Gregory Poole Equipment Company          Hollander Sleep Products, LLC               7/26/2019    303                       $      8,809.27 $       7,570.19   $    16,379.46 No liability pursuant to the Debtors' books and
ttn: Greg Smith                                                                                                                                                               records. No supporting documentation.
4807 Beryl Rd
Raleigh NC 27606




                                                                                                                                                                                                                                1 of 1
19-11608-mew   Doc 521-1   Filed 01/27/21 Entered 01/27/21 12:41:08   Schedules
                                   Pg 15 of 18



                                SCHEDULE 7

                             (Reclassified Claims)
                                                                             19-11608-mew       Doc 521-1    Filed 01/27/21 Entered 01/27/21 12:41:08             Schedules
                                                                                                                     Pg 16 of 18

Schedule 7
Reclassified Claims
The Basis for Modification is Further Discussed in Paragraph 21 of the Objection

                                                                                                         Asserted Claim Amount                                                                                       Modified Class
                                                                Date Claim
Name of Claimant                     Asserted Debtor                         Claim                                                                       Basis for Modification
                                                                  Filed              Priority    Admin      503(b)(9)     Unsecured      Total                                            Priority   Admin   503(b)(9)     Unsecured      Total
Advanced Compressor           Hollander Sleep Products, LLC     6/17/2019     101                             $6,975.45                   $6,975.45 Claim is not for goods and/or falls                          $361.00      $6,614.00    $6,975.00
Service                                                                                                                                             outsite the required time period
Attn: Randy Minney                                                                                                                                  and therefore does not meet the
10711 Ruoff Ave                                                                                                                                     statutory definition of 11 U.S.C. §
Whittier, CA 90604                                                                                                                                  503(b)(9).

Airbrake & Power Equipment Hollander Sleep Products, LLC        7/22/2019     266                             $1,426.84                   $1,426.84 Claim is not for goods and/or falls                            $0.00      $1,426.84    $1,426.84
Co.                                                                                                                                                 outsite the required time period
Edward James Taylor                                                                                                                                 and therefore does not meet the
1048 Nbakery Road                                                                                                                                   statutory definition of 11 U.S.C. §
Pottsville, PA 17901                                                                                                                                503(b)(9).
Allstream                     Pacific Coast Feather, LLC        7/12/2019     47                                 $40.03                      $40.03 Claim is not for goods and/or falls                            $0.00        $40.03        $40.03
Attn: Marilyn Pogreba                                                                                                                               outsite the required time period
14221 Golf Course Dr, Ste 100                                                                                                                       and therefore does not meet the
Baxter, MN 56425                                                                                                                                    statutory definition of 11 U.S.C. §
                                                                                                                                                    503(b)(9).

Applied Industrial            Hollander Sleep Products, LLC     7/23/2019     258                               $433.63      $5,332.18    $5,765.81 Claim is not for goods and/or falls                          $306.00      $5,459.81    $5,765.81
Technologies, LP                                                                                                                                    outsite the required time period
Attn: Jordan Moore/ Fred.                                                                                                                           and therefore does not meet the
Bauer                                                                                                                                               statutory definition of 11 U.S.C. §
1 Applied Plaza                                                                                                                                     503(b)(9).
Cleveland, OH 44115

Arch Sewing Machine           Hollander Sleep Products, LLC       6/6/2019    46                              $4,098.81                   $4,098.81 Claim is not for goods and/or falls                          $839.00      $3,259.81    $4,098.81
Company                                                                                                                                             outsite the required time period
Attn: Joseph Orlando                                                                                                                                and therefore does not meet the
659 Callowhill St                                                                                                                                   statutory definition of 11 U.S.C. §
Philadelphia, PA 19123                                                                                                                              503(b)(9).

ARGUS TRANSPORT CANADA Hollander Sleep Products Canada            7/4/2019    21                              $2,318.00     $16,009.64   $18,327.64 Claim is not for goods and/or falls                            $0.00     $18,327.64   $18,327.64
INC.                     Limited                                                                                                                    outsite the required time period
Attn: Bill Banks                                                                                                                                    and therefore does not meet the
1115 St Amour St                                                                                                                                    statutory definition of 11 U.S.C. §
Saint-Laurent, QC H4S1T4                                                                                                                            503(b)(9).
Canada

ASI Health Services           Hollander Sleep Products, LLC     7/18/2019     233                             $2,885.00                   $2,885.00 Claim is not for goods and/or falls                            $0.00      $2,885.00    $2,885.00
Attn: Carolyn Tolley                                                                                                                                outsite the required time period
4950 Keller Springs Rd, Ste                                                                                                                         and therefore does not meet the
190                                                                                                                                                 statutory definition of 11 U.S.C. §
Addison, TX 75001                                                                                                                                   503(b)(9).

ATB Furnished Housing, SF     Hollander Sleep Products, LLC       7/1/2019    141                             $8,960.09      Unknown      $8,960.09 Claim is not for goods and/or falls                            $0.00      $8,960.09    $8,960.09
Inc.                                                                                                                                                outsite the required time period
Attn: Ann Moore                                                                                                                                     and therefore does not meet the
1480 SW 3Ed St, C6                                                                                                                                  statutory definition of 11 U.S.C. §
Pompano Beach, FL 33069                                                                                                                             503(b)(9).

Baker Tilly Vaughan LLP       Hollander Sleep Products Canada   7/22/2019     40                             $15,527.25     $10,684.46   $26,211.71 Claim is not for goods and/or falls                            $0.00     $26,211.71   $26,211.71
Attn: Irina Odnoletkova       Limited                                                                                                               outsite the required time period
3300 Hwy 7 W, Ste 600                                                                                                                               and therefore does not meet the
Vaughan, ON L4K 4                                                                                                                                   statutory definition of 11 U.S.C. §
Canada                                                                                                                                              503(b)(9).




                                                                                                                                                                                                                                                  1 of 3
                                                                             19-11608-mew       Doc 521-1    Filed 01/27/21 Entered 01/27/21 12:41:08             Schedules
                                                                                                                     Pg 17 of 18

Schedule 7
Reclassified Claims
The Basis for Modification is Further Discussed in Paragraph 21 of the Objection

                                                                                                         Asserted Claim Amount                                                                                       Modified Class
                                                                Date Claim
Name of Claimant                      Asserted Debtor                        Claim                                                                       Basis for Modification
                                                                  Filed              Priority    Admin      503(b)(9)     Unsecured      Total                                            Priority   Admin   503(b)(9)     Unsecured      Total
Business Linguistics          Hollander Sleep Products, LLC     10/2/2019     406                             $3,820.65                   $3,820.65 Claim is not for goods and/or falls                            $0.00      $3,820.65    $3,820.65
Attn: Monica Redondo                                                                                                                                outsite the required time period
2694 Brook Park Way                                                                                                                                 and therefore does not meet the
Atlanta, GA 30340                                                                                                                                   statutory definition of 11 U.S.C. §
                                                                                                                                                    503(b)(9).
Butler Operation Inc.         Hollander Sleep Products Canada   7/11/2019     24                              $3,042.54                   $3,042.54 Claim is not for goods and/or falls                            $0.00      $3,042.54    $3,042.54
Attn: Bill Butler             Limited                                                                                                               outsite the required time period
4778 Bloomington Rd                                                                                                                                 and therefore does not meet the
Stouffville, ON L4A 7X5                                                                                                                             statutory definition of 11 U.S.C. §
Canada                                                                                                                                              503(b)(9).

Cansew Inc.                   Hollander Sleep Products Canada   7/23/2019     44                             $11,921.20                  $11,921.20 Claim is not for goods and/or falls                            $0.00     $11,921.20   $11,921.20
Attn: Chantal Toulouse        Limited                                                                                                               outsite the required time period
111 Chabanel St W, Ste 101                                                                                                                          and therefore does not meet the
Montreal, QC H2N 1                                                                                                                                  statutory definition of 11 U.S.C. §
Canada                                                                                                                                              503(b)(9).


Canteen Vending               Hollander Sleep Products, LLC     6/19/2019     107                               $870.63       $549.75     $1,420.38 Claim is not for goods and/or falls                            $0.00      $1,420.38    $1,420.38
Attn: Nicholas Royer                                                                                                                                outsite the required time period
17 Starter Dr                                                                                                                                       and therefore does not meet the
Frackville, PA 17931                                                                                                                                statutory definition of 11 U.S.C. §
                                                                                                                                                    503(b)(9).
CenterPoint Energy Services, Hollander Sleep Products, LLC      7/26/2019     317                               $935.49      $7,403.13    $8,338.62 Claim is not for goods and/or falls                            $0.00      $8,338.62    $8,338.62
Inc.                                                                                                                                                outsite the required time period
Attn: Maria Solano                                                                                                                                  and therefore does not meet the
1111 Louisiana St                                                                                                                                   statutory definition of 11 U.S.C. §
Houston, TX 77002                                                                                                                                   503(b)(9).

Cerex Advanced Fabrics, Inc. Hollander Sleep Products, LLC        7/1/2019    139                            $96,862.50                  $96,862.50 Claim is not for goods and/or falls                       $94,363.00      $2,499.50   $96,862.50
                                                                                                                                                    outsite the required time period
Attn: Accounting/ Teresa                                                                                                                            and therefore does not meet the
Mullins Wynn                                                                                                                                        statutory definition of 11 U.S.C. §
610 Chemstrand Rd                                                                                                                                   503(b)(9).
Cantonment, FL 32533


Hawkeye Electric Dubuque      Pacific Coast Feather, LLC        7/11/2019     43                                $229.74       $921.56     $1,151.30 Claim is not for goods and/or falls                           $15.00      $1,136.30    $1,151.30
Inc.                                                                                                                                                outsite the required time period
Attn: Leeann S Moore                                                                                                                                and therefore does not meet the
P.O. Box 236                                                                                                                                        statutory definition of 11 U.S.C. §
Hiawatha, IA 52233                                                                                                                                  503(b)(9).

Industrial Hearing &          Hollander Sleep Products, LLC            608    265                               $850.00                     $850.00 Claim is not for goods and/or falls                            $0.00       $850.00       $850.00
Pulmonary Mgmt                                                                                                                                      outsite the required time period
Attn: Angelina Chambers, Ar                                                                                                                         and therefore does not meet the
Contact                                                                                                                                             statutory definition of 11 U.S.C. §
1846 Woodlawn St                                                                                                                                    503(b)(9).
Upland, CA 91786

IVOXY Consulting LLC          Hollander Sleep Products, LLC     6/11/2019     77                             $10,417.65                  $10,417.65 Claim is not for goods and/or falls                            $0.00     $10,417.65   $10,417.65
Attn: Eric M. Watson                                                                                                                                outsite the required time period
5400 Carillon Point                                                                                                                                 and therefore does not meet the
Kirkland, WA 98033                                                                                                                                  statutory definition of 11 U.S.C. §
                                                                                                                                                    503(b)(9).




                                                                                                                                                                                                                                                  2 of 3
                                                                             19-11608-mew       Doc 521-1    Filed 01/27/21 Entered 01/27/21 12:41:08             Schedules
                                                                                                                     Pg 18 of 18

Schedule 7
Reclassified Claims
The Basis for Modification is Further Discussed in Paragraph 21 of the Objection

                                                                                                         Asserted Claim Amount                                                                                       Modified Class
                                                                Date Claim
Name of Claimant                     Asserted Debtor                         Claim                                                                       Basis for Modification
                                                                  Filed              Priority    Admin      503(b)(9)     Unsecured      Total                                            Priority   Admin   503(b)(9)     Unsecured      Total
Leading Packaging (Shanghai), Hollander Sleep Products, LLC     6/12/2019     82                              $5,166.00      $2,788.00    $7,954.00 Claim is not for goods and/or falls                            $0.00      $7,954.00    $7,954.00
Inc.                                                                                                                                                outsite the required time period
c/o Brown & Joseph                                                                                                                                  and therefore does not meet the
Attn: Don Leviton                                                                                                                                   statutory definition of 11 U.S.C. §
P.O. Box 59838                                                                                                                                      503(b)(9).
Schaumburg, IL 60159

Machine Repair & Design       Hollander Sleep Products, LLC     7/29/2019     381                             $1,205.50                   $1,205.50 Claim is not for goods and/or falls                            $0.00      $1,205.50    $1,205.50
ttn: Erik M. Vossman                                                                                                                                outsite the required time period
1710 Fryar Ave, Ste 101                                                                                                                             and therefore does not meet the
Sumner, WA 98390                                                                                                                                    statutory definition of 11 U.S.C. §
                                                                                                                                                    503(b)(9).
Public Service Company of NC Pacific Coast Feather, LLC           7/2/2019    30                              $1,369.64     $10,468.60   $11,838.24 Claim is not for goods and/or falls                            $0.00     $11,838.24   $11,838.24
DBA Dominion Energy NC                                                                                                                              outsite the required time period
Attn: Janet C. Reyes                                                                                                                                and therefore does not meet the
220 Operation Way                                                                                                                                   statutory definition of 11 U.S.C. §
Mail Code C222                                                                                                                                      503(b)(9).
Cayce, SC 29033


RCI Systems, LLC              Hollander Sleep Products, LLC     6/11/2019     74                              $4,578.30                   $4,578.30 Claim is not for goods and/or falls                            $0.00      $4,578.30    $4,578.30
Jan-Pro of Augusta-Aiken                                                                                                                            outsite the required time period
Attn: Erika Waldron                                                                                                                                 and therefore does not meet the
105 Rossmore Pl                                                                                                                                     statutory definition of 11 U.S.C. §
Augusta, GA 30909                                                                                                                                   503(b)(9).

Smith Leasing Corp            Hollander Sleep Products, LLC     7/29/2019     365                             $6,065.16                   $6,065.16 Claim is not for goods and/or falls                            $0.00      $6,065.16    $6,065.16
Attn: Suzanne Griswell, AR                                                                                                                          outsite the required time period
Contact                                                                                                                                             and therefore does not meet the
P.O. Box 352                                                                                                                                        statutory definition of 11 U.S.C. §
Warrenton, GA 30828                                                                                                                                 503(b)(9).

TL Cook Electric LLC          Hollander Sleep Products, LLC       7/5/2019    168                            $12,015.75     $37,142.95   $49,158.70 Claim is not for goods and/or falls                            $0.00     $49,158.70   $49,158.70
Attn: Thomas COOk                                                                                                                                   outsite the required time period
3209 Century Dr                                                                                                                                     and therefore does not meet the
Rowlett, TX 75088                                                                                                                                   statutory definition of 11 U.S.C. §
                                                                                                                                                    503(b)(9).
Transport S Lachaine          Hollander Sleep Products Canada   7/24/2019     46                             $10,225.39                  $10,225.39 Claim is not for goods and/or falls                            $0.00     $10,225.39   $10,225.39
2573 Blvd, Ste Sophie         Limited                                                                                                               outsite the required time period
Sainte-Sophie, QC J5J 2V3                                                                                                                           and therefore does not meet the
Canada                                                                                                                                              statutory definition of 11 U.S.C. §
                                                                                                                                                    503(b)(9).




                                                                                                                                                                                                                                                  3 of 3
